IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                          AT JACKSON
                                  June 12, 2012 Session

     STATE OF TENNESSEE v. CHRISTOPHER ALEXANDER JONES

                   Appeal from the Circuit Court for Gibson County
                        No. 8857     Clayburn Peeples, Judge


              No. W2011-01990-CCA-R3-CD - Filed September 14, 2012




A Gibson County grand jury indicted appellant, Christopher Alexander Jones, for first degree
murder. The jury found appellant guilty as charged, and the trial court sentenced him to life
imprisonment. On appeal, appellant challenges the sufficiency of the convicting evidence.
Specifically, he contends that the evidence did not show sufficient proof of premeditation and
that his intoxication negated the required culpable mental state for this offense. After
reviewing the record, the parties’ briefs, and applicable law, we conclude that the evidence
was sufficient to support appellant’s conviction. Accordingly, we affirm the judgment of the
trial court.

  Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Circuit Court Affirmed

R OGER A. P AGE, J., delivered the opinion of the court, in which R OBERT W. W EDEMEYER and
J EFFREY S. B IVINS, JJ., joined.

James B. Webb and Brandon L. Newman, Trenton, Tennessee, for the appellant, Christopher
Alexander Jones.

Robert E. Cooper, Jr., Attorney General and Reporter; Sophia S. Lee, Senior Counsel; Garry
Brown, District Attorney General; and Jason Scott, Assistant District Attorney General, for
the appellee, State of Tennessee.
                                        OPINION

                                          I. Facts

       A Gibson County grand jury indicted appellant for first degree murder. The trial court
held a jury trial on February 22-23, 2011, at which the parties presented the following
evidence:

        Lieutenant Rob Ellis of the Humboldt Police Department testified that he was on
patrol during the early morning hours of December 6, 2008, when he received a call
regarding a gunshot victim at the Kitty Kat Lounge nightclub. When he arrived at the scene
around 2:40 a.m., Lieutenant Ellis observed “a lot of commotion, people kind of screaming
and yelling and moving at a fast pace all along the parking lot area[,] and it seemed almost
like maybe a fight was about to break out in front of the Kitty Kat Lounge.” Other officers
were on the scene; however, Lieutenant Ellis was the first to enter the club. When he went
inside the club, Lieutenant Ellis saw the victim, Ebony Gooch, lying on the floor. The victim
was ten to fifteen feet inside of the club, and a group of people surrounded her. Lieutenant
Ellis went to the victim to see if she was responsive, and she was not. He stated that the
victim had blood around her mouth and nose area, and a small amount of blood was also on
the chest area of her shirt. Someone had called an ambulance, which arrived “probably three
minutes” after Lieutenant Ellis went inside the club. Lieutenant Ellis assisted the medical
personnel with loading the victim onto a stretcher and transporting her out of the club.

       After the ambulance transported the victim to the hospital, Lieutenant Ellis remained
outside of the club to gather information about what had occurred. While outside, he learned
that someone with the nickname “Bump” was involved in the shooting. Lieutenant Ellis later
learned that appellant was “Bump.” He stated that he left the scene between 2:50 and 3:00
a.m. to begin searching for appellant. Although Lieutenant Ellis had ideas about where he
could find appellant, he did not have his address and was unable to locate him.

        On cross-examination, Lieutenant Ellis testified that he and Officer Paul Carrier
arrived at the scene around the same time. Officer Carrier completed the police report for
this case. Lieutenant Ellis knew the victim from working at the police department; however,
he had never arrested her. He learned that appellant was “Bump” through Investigator
Reynard Buchanan.

       Lieutenant Ellis believed that a fight was about to break out because a large crowd of
people was in the parking lot “screaming and hollering.” When asked why he went inside
the club when he arrived although a fight was about to start outside, Lieutenant Ellis
explained,

                                             -2-
       A lot of times what starts inside kind of spills out outside[,] and it’s still
       continuing on the inside, so although it appeared to be a commotion going on
       outside, there was no physical fight going on, so the logical thing is . . . to
       make sure everything’s okay on the inside and that’s what I did.

He stated that no physical altercation occurred while he was outside. He denied that another
police officer was outside the Kitty Cat Lounge.

       Robert McKinley testified that his wife, Diane McKinley, owned the Kitty Kat
Lounge nightclub in Humboldt, Tennessee. Mr. McKinley further testified that he
occasionally worked at the club. He stated that on the night of December 5, 2008, he was
working at the club. He was waiting on customers, bartending, and ensuring everything was
“in order.” Mr. McKinley recalled seeing appellant at the Kitty Kat Lounge that night;
however, he did not recall speaking with appellant or serving him alcohol. He said he had
known appellant “practically most of all [appellant’s] life” through appellant’s father. He
had known the victim for approximately twenty-four years.

       Mr. McKinley stated that he witnessed an altercation that night. During the
altercation, someone turned on the lights, and Mr. McKinley “saw some guy . . . holding
[appellant.]” The man who was holding appellant escorted appellant out of the club. Mr.
McKinley estimated that the man escorted appellant outside of the club shortly after 2:00
a.m. Someone later told Mr. McKinley the altercation was about the victim’s taking money
that appellant had dropped on the floor. Mr. McKinley observed the victim walking toward
the door counting balled up money.

        Mr. McKinley began the process of closing the club for the night, and the club’s
patrons began to vacate the premises. Mr. McKinley said he was behind the bar during this
time and heard about two gunshots coming from outside the front door. He looked toward
the front door and saw the victim running toward the front door with appellant following her.
He said appellant had a gun in his hand and was firing additional shots. Mr. McKinley was
in the “immediate line of fire” and hid between two refrigerators to avoid being shot. He
estimated he heard a total of about five shots fired.

       After the shooting ceased, Mr. McKinley “observed [the victim come] stumbling into
the place inside the bar area[,] and when she got not quite middle ways of the front part[,] she
kind of fell on the floor.” Mr. McKinley said the disc jockey (“DJ”) at the club tended to the
victim, and several patrons called 9-1-1.

      On cross-examination, Mr. McKinley stated that the Kitty Kat Lounge had a $2-$3
cover charge depending on the night. After the altercation, Mr. McKinley discovered

                                              -3-
appellant’s coat at a table in the back area of the club and presumed he had been sitting in
that area before the altercation.

        Mr. McKinley testified that he had never had a problem with appellant at the club.
He said in the past if he thought appellant was going to cause a problem, he would talk to
appellant, and appellant would do as he said. He further said he “didn’t necessarily know
[appellant] was drinking [that night], but [he] knew it [sic] was something in him.” He stated
that he thought appellant was not only under the influence of alcohol but was also under the
influence of drugs. According to Mr. McKinley, the victim had been patronizing the Kitty
Kat Lounge for approximately one year, during which time he did not have any problems
with her.

       Diane McKinley, the owner of the Kitty Kat Lounge nightclub, testified that she was
working at the club the night of December 5, 2008. She arrived at the club between 7:00 and
7:30 p.m. Mrs. McKinley stated that she usually “work[ed] the door” or tended the bar at the
club. While working the door, she would collect the cover charge from patrons and check
them for weapons. On December 5th, she checked patrons for weapons by using a metal
detector wand or having someone pat them down. She said the metal detector wand had
stopped working during that time, and she was unsure whether she had used it on December
5th.

        Mrs. McKinley testified that she had known the victim through the victim’s patronage
of the Kitty Kat Lounge. She estimated that the victim visited the club approximately twice
a month. Mrs. McKinley had known appellant for seven to eight years because she was
friends with his cousin. Mrs. McKinley recalled an incident between appellant and the
victim that occurred at the club during the early morning hours of December 6th. She stated
that the Kitty Kat Lounge was about to close, and the DJ was playing the last song of the
night. Appellant and the victim were dancing, and when the song ended, appellant
confronted the victim about taking his money. Appellant told the victim he wanted his
money back, and the victim responded that she did not take it. Appellant and the victim
began to argue. Fellow patrons held appellant back, and Mrs. McKinley told appellant and
the victim that “they had to take it outside, that [they] weren’t going to have it in the place[.]”
Appellant broke loose from the patrons who were holding him and exited the club.

      After appellant left, Mrs. McKinley began closing the club. She was cleaning tables
when she heard several gunshots getting louder and closer to the club. Mrs. McKinley said,

       [The victim] had to be at the door at the last shot because it was real loud and
       then she walked in and she just stood there and she looked and then she started



                                                -4-
       to walk off, but she fell down on one knee. She got up and she made it to the
       second table and [spun] around and fell back[.]

A woman entered the club behind the victim screaming, “‘He shot her. He shot her.’” Mrs.
McKinley testified that she did not see who shot the victim. She looked down at the victim
and saw blood on the victim’s face. Mrs. McKinley stepped over the victim, ran outside, and
called the police. She did not see appellant after the shooting.

       According to Mrs. McKinley, appellant and the victim did not have an altercation that
night other than the one over the dropped money. She recalled at one point during the night
she had to “get on” the victim because the victim was blocking the door to the men’s
restroom and not allowing the men to enter. Mrs. McKinley also recalled a male patron of
the club complaining to her about the victim’s grabbing his crotch. Mrs. McKinley again
“got on” the victim, and the victim told her that “she was gonna [sic] do right because she
didn’t want to be barred out of the place.”

       Mrs. McKinley stated that she did not see appellant with a gun that night. She did not
have any other interaction with appellant other than diffusing the altercation about the
dropped money. She said appellant drank beer that night. Mrs. McKinley had worked at
another club and was familiar with the behavior of people who were drunk. She stated that
she did not know if appellant had too much to drink but said he was “really, really upset
about his money.” Mrs. McKinley further stated that she had never seen appellant that upset.

        On cross-examination, Mrs. McKinley testified that the club did not always conduct
pat downs, and she was unsure if they were “patting” the night of the altercation. Mrs.
McKinley said the person whose crotch the victim grabbed was a transvestite, and the
victim’s action offended that person. Mrs. McKinley had not had any problems with the
victim in the past. Mrs. McKinley did not know whether appellant had drunk any alcohol
other than beer that night or if he had been using drugs. She explained that if her patrons
were having a good time and not causing problems, she left them alone and did not pay much
attention to them. According to Mrs. McKinley, appellant and the victim danced together
during the last song of the night and had been “kicking it” all night.

         Mrs. McKinley reviewed her statement to Investigator Buchanan, in which she stated
that appellant said, “‘F[] this’” as he exited the club. The victim stayed inside the club for
a little while and did not immediately exit the club behind appellant. Mrs. McKinley said the
victim was not angry and was laughing when she left the club. Mrs. McKinley also recalled
telling Investigator Buchanan that “if [appellant] had not shot [the victim,] [the victim] was
going to tear his a[] up[.]” Mrs. McKinley did not remember telling Investigator Buchanan
that the victim had previously “acted up” at the club or that “if [the victim] acted up in the

                                             -5-
club and came at [her] like that that [she] would have to shoot her because [she] couldn’t
whip her.” However, Mrs. McKinley stated that she probably made those statements.

       On redirect examination, Mrs. McKinley stated that she did not have a gun and was
“making a joke” when she told Investigator Buchanan that she would have to shoot the
victim if the victim came at her. On recross-examination, she stated that her statement about
shooting the victim was based on her experience with her.

        Laquita Wilkes testified that she was at the Kitty Kat Lounge nightclub on December
5, 2008, celebrating her birthday. Ms. Wilkes stated that she knew the victim from being
incarcerated with her. She said she knew appellant’s name and had seen him around
Humboldt, but she did not know him personally. According to Ms. Wilkes, both appellant
and the victim arrived at the club before midnight. Ms. Wilkes, who arrived at the club early
to set up for her birthday party, described the club as packed from “top to bottom” once
additional patrons began arriving.

        Ms. Wilkes testified that she saw both appellant and the victim drinking alcohol that
night. She also saw appellant and the victim dancing together around midnight. Ms. Wilkes
did not see the altercation between the victim and appellant inside the club. She said that she
was on her way out the door to put her party items in her car when someone turned on the
lights in the club.

        Ms. Wilkes stated that while she was outside, the victim came outside. Ms. Wilkes
stopped approximately two to three feet from the door and began talking to the victim. Ms.
Wilkes recalled that the victim said, “The motherf[] tried to take my money.” Ms. Wilkes
stated that the victim was upset and showed her a wad of balled up money. The victim
returned the money to her pocket and continued to talk to Ms. Wilkes. Ms. Wilkes saw
appellant attempting to get to the victim, but someone was holding onto the belt loop of
appellant’s pants so he could not go toward the vicitm. Ms. Wilkes stated that appellant
removed his shirt so he could free himself from the person who was holding onto him, and
in the process, he dropped a gun. Appellant reached down, picked up the gun, and pointed
it at the victim. When appellant did this, the victim said to him, “I fight n[], too.” Ms.
Wilkes explained that meant the victim fought men and women. Appellant continued to try
to get to the victim. He eventually freed himself, and he and the victim were “in each other’s
face” arguing.

       Ms. Wilkes stated that she decided to go back inside the club. Between five and ten
minutes after she entered the club, Ms. Wilkes heard gunshots. Ms. Wilkes stated that she
was “just stuck,” standing in one spot after she heard the gunshots. Because she was inside
of the club, Ms. Wilkes did not see who was firing the shots until after the victim walked

                                              -6-
back inside the club. Ms. Wilkes said that as the victim walked back inside the club, she
motioned her arm toward Ms. Wilkes and that “blood started shooting out of her mouth.”
Ms. Wilkes’s testified that her cousin hollered, “‘She’s been shot,’” and the victim collapsed
to the floor. Ms. Wilkes went over to the victim after she collapsed and called 9-1-1. Ms.
Wilkes stated that she did not see appellant after she went back inside the club.

       On cross-examination, Ms. Wilkes stated that she previously served thirty days in jail
for assault on a minor. She denied having any felonies or convictions for crimes involving
dishonesty on her record. Ms. Wilkes did not recall for what crime the victim was
incarcerated.

       Ms. Wilkes recalled that appellant had been drinking the night of the incident, but she
did not see him drinking a bottle of alcohol that defense counsel showed her during trial. She
stated that appellant acted as if he was under the influence of “more than alcohol because
[she had] never seen anybody act like that, because . . . he buck jumped all throughout the
club. It was like on fast or slow songs, so . . . he was on more than liquor[.]” Ms. Wilkes
further stated that she had “quite a bit” to drink that night, but she recalled what happened
because “it’s a thing that you would never forget.”

       Ms. Wilkes testified that the only things she heard the victim say that night were
“‘That motherf[] took my money” and “I fight n[], too.” She said no one tried to take the gun
away from appellant, and she did not attempt to hold the victim back when the victim began
walking toward him. She reiterated that appellant had his shirt off although it was 20 to 30
degrees outside that night. She agreed that appellant “was drunk enough [that] he wouldn’t
[have felt] it if he had his shirt off.”

       Tonjia Whitmore, appellant’s distant cousin, testified that she was at the Kitty Kat
Lounge on the night of December 5, 2008. She did not recall seeing the alteration between
appellant and the victim; however, she recalled seeing appellant standing outside of the club.
She stated that appellant “seemed like something was bothering him.” Ms. Whitmore said
appellant never told her why he was upset or what the situation was. She went over to
appellant and attempted to calm him and get him to leave the area in her vehicle. She
estimated that she attempted to get him to leave for fifteen minutes but was unsuccessful.

        Ms. Whitmore testified that the victim came outside while she was trying to get
appellant to leave the area. According to Ms. Whitmore, the victim said, “I whip n[], too,”
and the altercation “just exploded from there.” She stated that appellant had calmed down
until the victim came out and “got in his face.” She tried to hold appellant back, but he got
away from her by coming out of his shirt. Ms. Whitmore denied seeing appellant with a gun
while she was talking to him and said she first saw the gun when it hit the ground while

                                             -7-
appellant was removing his shirt. She stated that appellant and the victim were “kicking and
tussling trying to get the gun,” and appellant quickly retrieved the gun. Once he picked up
the gun, appellant began shooting. Ms. Whitmore said appellant fired about four or five
shots and left the scene after the shooting. She did not know where he went or whether he
still had the gun with him.

        On cross-examination, Ms. Whitmore testified that appellant was angry when she
initially saw him outside, but he had calmed and was going to leave the area. She stated,
“[T]he only thing I could say, if [the victim] wouldn’t have . . . came [sic] out[,] I know we
would have been gone.” When asked whether appellant had drunk something or taken
something that night, Ms. Whitmore answered that appellant was not himself and that in “all
the years that [she’s known] him[,] [she’s] never seen him like that.” She stated that initially,
many people were not outside when she and appellant were outside, but more people came
outside at the same time as the victim. Ms. Whitmore said she did not know whether the
people were with the victim or just happened to be leaving the club at the same time.
However, she later testified that she thought they were with the victim because many people
were gathered around, yet it seemed like she was the only one attempting to restrain
appellant.

       Ms. Whitmore stated that the victim outweighed appellant by a considerable amount.
She further stated that she could not say how appellant reacted to the victim’s statement
about fighting him. She said the appellant usually worked whenever he could, was quiet, and
kept to himself.

       Ms. Whitmore testified that she saw the victim get into a confrontation that night with
Angela Johnson, another patron at the Kitty Kat Lounge, over a man who was in the club.
However, she did not recall the victim “telling Ray to take that Snow Bunny home.” Ms.
Whitmore reviewed her statement to the police and agreed that she told them the victim said
she was going to “bust Ray’s head open.” Ms. Whitmore did not recall appellant saying
anything aloud when the victim got in his face or when he was firing the gun.

       Queca Rice testified that she worked at the Kitty Kat Lounge and had known appellant
since they were in elementary school. She was working as the bartender at the Kitty Kat
Lounge on December 5, 2008. Ms. Rice knew of the victim from “talk around town” and the
victim’s patronage at the club. She said she was not close friends with the victim or
appellant. Ms. Rice did not see the altercation between the victim and appellant but stated
that she observed them having a good time “dirty dancing” on the dance floor. She said she
knew they were having a good time by their facial expressions.




                                               -8-
        Ms. Rice said she usually turned on the lights at the club between 2:15 and 2:30 a.m.
to indicate the club was closing. On the early morning of this incident, the first altercation
between the victim and appellant caused her to turn on the lights earlier than normal. Ms.
Rice stated that after she turned on the lights, the victim walked past the bar, and Ms. Rice
saw that she had money in her hand. Ms. Rice heard the victim say, “‘I’m fixing to take this
n[] back his sh[] ‘cause I don’t want no [sic] problem,” as she passed by the bar. According
to Ms. Rice, the victim went outside of the club, and Ms. Rice heard a gunshot. Ms. Rice
looked at the door and saw the victim come back inside of the club and look up. Ms. Rice
said appellant fired approximately three shots at the victim’s back. Ms. Rice knew that it was
appellant who shot the victim because she “looked at him dead in the face.” Ms. Rice stated
that the victim “[took] a complete spin around on the floor. One shoe came off and she laid
back . . . .” Ms. Rice observed blood coming out of the victim’s mouth. Ms. Rice testified
that appellant said, “Take that, b[],” when he shot the victim the final time. After appellant
shot the victim, Ms. Rice did not see him again. Ms. Rice estimated that approximately five
minutes passed from the time she heard the initial shot and the time she heard the additional
shots fired as the victim came back inside the club. She stated that she knew it was a gun that
appellant was shooting, although she did not see the gun.

       Ms. Rice testified that the Kitty Kat Lounge only sold beer; however, the owners
allowed patrons to bring their own bottles of liquor. She said the victim had been drinking
her own alcohol that she had brought with her. She recalled that appellant purchased one
beer from the bar “once or twice.” Ms. Rice could not recall whether appellant drank
anything else. She said appellant was intoxicated that night, and the victim “probably was
gonna [sic] get there.” Ms. Rice admitted that she had been drinking earlier that night but
denied she was intoxicated.

       On cross-examination, Ms. Rice testified that the victim patronized the Kitty Kat
Lounge “every blue moon.” She stated that the music stopped when she turned on the lights.
She remembered seeing appellant holding the gun, but she could not recall what the gun
looked like. Ms. Rice acknowledged that she told Investigator Buchanan that appellant was
wearing a black sweatshirt and blue jeans when he shot the victim and testified that she was
sure that was what appellant was wearing. When asked whether it would surprise her that
every other witness had testified that appellant was not wearing a shirt at the time he shot the
victim, she answered, “No . . . . Because . . . I don’t know what they saw. I’m saying what
I saw.” Ms. Rice stated that she could not remember whether appellant put on his shirt
between shots because “[I]t’s been too long ago.” However, she said she definitely
remembered appellant saying, “Take that b[].”

     Ray Dotson testified that he had known appellant for years. He had known the victim,
who was his friend, for approximately five years. On December 5, 2008, Mr. Dotson went

                                              -9-
to the Kitty Kat Lounge with the victim. He said they arrived around 11:00 p.m. and were
“in and out [of] the club.”

        According to Mr. Dotson, the victim and appellant began arguing over money. He
stated that the victim or someone else in their group “supposedly took [appellant’s] money
or found his money,” which led to the argument. Appellant asked the victim if she had taken
his money, and the victim replied, “‘No, I didn’t take your money.” Mr. Dotson then told the
victim, “Well, if you took this man’s money[,] you’re fixing to give this man back his
money.” Mr. Dotson said that all three of them had been “sitting around kicking it,” and he
told the victim that he did not go to the club for “all this mess.” Mr. Dotson testified that the
victim “pulled out her money and [appellant] reached off to grab it[,] and she pushed him .
. . across the club . . . . [W]hen [appellant] came back he was like, ‘Well I’ve got something
for you[.]’” Appellant then left the club. After this, Mr. Dotson told the victim that he was
ready to leave.

       Mr. Dotson testified that he did not see the victim or anyone else take any money from
appellant. He did not know whether it was the victim’s or appellant’s money that the victim
pulled out of her pocket. He stated that appellant did not fall when the victim pushed him
because some people held onto him.

        Mr. Dotson and the victim exited the club approximately two minutes after appellant.
Many people were in the club that night, and Mr. Dotson told the victim to hold onto his
jacket so they would not lose each other as they navigated toward the exit. Mr. Dotson stated
that when they went outside, he saw appellant wrestling with Ms. Whitmore over the gun.
He said Ms. Whitmore was saying, “‘Don’t do it. Don’t do it.” He further said Ms.
Whitmore rammed appellant against the door, and the gun dropped. Mr. Dotson moved over
to a truck and saw appellant come out of his shirt. Appellant then picked up the gun and
pointed at the victim, who was coming out of the door. Mr. Dotson recalled the victim
saying, “I fight n[], too,” to appellant. Mr. Dotson stated that appellant shot the victim
approximately two to three seconds after she exited the club.

       After appellant fired the first shot, Mr. Dotson ducked behind a truck. While ducking,
Mr. Dotson observed the victim turning and going back inside of the club. Mr. Dotson said
he then heard four to five more shots. After appellant fired the additional shots, he got into
a burgundy vehicle and left the scene.

       Mr. Dotson testified that he went back inside the club to render aid to the victim after
appellant left the scene. When he entered the club, he saw the victim lying on the floor. Mr.
Dotson said he “dropped to the floor because [he] couldn’t believe [it]” and kept saying, “‘He
shot her, he shot her, he shot her[.]”

                                              -10-
       Mr. Dotson stated that he had not been drinking that night, and he was not under the
influence of any drug or intoxicant. He said appellant was drinking alcohol with the victim,
and appellant offered him a drink. According to Mr. Dotson, appellant was highly
intoxicated.

        On cross-examination, Mr. Dotson stated that he recalled appellant’s drinking vodka
from the bottle that night. Appellant shared the vodka with other patrons; however, appellant
drank most of it. Mr. Dotson did not recall appellant drinking beer that night. Mr. Dotson
reviewed his statement in which he said appellant had drunk approximately six quarts of beer
that night and agreed that his memory was better at the time of the statement than at trial.

       Mr. Dotson testified that many patrons in the bar saw the victim push appellant across
the bar. He said the victim’s pushing appellant was embarrassing for appellant, and the
victim was much bigger than appellant. He explained that when the victim made the
comment about fighting men, she was leaving the club just as appellant was going back
inside. He further explained that after appellant drew his gun, the victim said, “‘So it’s like
that?’” before making the comment about fighting men.

       Mr. Dotson recalled that, in his statement to Investigator Buchanan, he said appellant
was hollering and went into a rage after the shooting. In his statement, Mr. Dotson also said
the shooting was not over the money, it was because appellant “felt like he [had] lost his
manhood.” He testified that the victim’s pushing appellant was an embarrassment because
appellant “felt like everybody was laughing.” Mr. Dotson also told Investigator Buchanan
that during the first altercation, he was “concerned because everybody knew that if
[appellant] stood back up with the next lick [the victim] was gonna knock him out.”

       Sergeant Tony Williams with the Humboldt Police Department testified that he
investigated the victim’s death. As part of his investigation, he went to Humboldt General
Hospital’s emergency room to take photographs of and collect evidence from the victim.
When he got to the hospital, the victim was already deceased. He observed what appeared
to be gunshot wounds to the victim’s chest, back, and one of her arms. Sergeant Williams
collected the victim’s shirt and trousers as evidence and turned them over to Investigator
Buchanan.

       Investigator Reynard Buchanan, the primary investigator for this case, testified that
he arrived at the Kitty Kat Lounge around 3:00 a.m. Other officers were on the scene when
he arrived, and they advised him of the information they had collected. Investigator
Buchanan then determined the size of the crime scene, possible witnesses, and the evidence
he needed to document and collect. After talking to the other officers, he developed
appellant as a suspect.

                                             -11-
       Investigator Buchanan went back to his office to create a photograph lineup to show
a witness. He then returned to the crime scene and showed a witness the lineup. As a result
of the witness’s response, he began looking for appellant. Investigator Buchanan had an
address for the appellant, but he did not find the appellant at that location. It took
Investigator Buchanan a month and a day to find appellant. Investigator Buchanan solicited
the help of the Jackson Police Department, United States Marshal’s office, and “a couple of
agencies in Indianapolis, Indiana” to find appellant. When Investigator Buchanan found
appellant, United States Marshals had taken him into custody and held him at the Madison
County Jail.

        Investigator Buchanan testified that he collected two black shirts and a cigar from
outside of the Kitty Kat Lounge as evidence. One shirt had short sleeves, and the other had
long sleeves. He found the shirts on the street next to the curb in front of the club. He said
the short-sleeve shirt was inside the long-sleeve shirt. Inside the club, Investigator Buchanan
collected a black shoe that belonged to the victim and a black coat from the back of a chair
in the rear of the club. The coat that Investigator Buchanan collected contained an employee
identification card for Christopher Ross, which is appellant’s alias. It also contained a
paycheck stub, photographs of appellant’s children, a cellular telephone charger, and “a
couple of other items.” Investigator Buchanan received the victim’s clothing, which
consisted of her work shirt from Burger King, pants, socks, one shoe, and bra.

       On cross-examination, Investigator Buchanan testified that when officers secured the
crime scene, they used a form to track who entered and exited the crime scene. He stated that
Officer Carrier filled out the crime scene log and police report for this case. Investigator
Buchanan also filled out his own report.

        Investigator Buchanan reviewed a printout of the victim’s driver’s license
information. The form stated that the victim weighed 230 pounds. He also identified
appellant’s arrest intake sheet from the Humboldt Police Department. He stated that the
arrest intake sheet listed appellant’s weight as 175.

       Investigator Buchanan testified that he knew both black shirts found outside the club
belonged to appellant because after collecting them, he sent them to the Tennessee Bureau
of Investigation’s (TBI) crime lab, which determined appellant’s DNA was on the shirts. He
said the cigar that he found was a “normal cigar.” He further said that he found the victim’s
shoe approximately sixteen feet inside the club. Investigator Buchanan did not think it was
odd that he found the victim’s shoe sixteen feet from the door. He explained that a witness
said that the victim’s shoe came off and that someone, such as a member of the medical
personnel who responded to the scene, might have kicked the shoe around the room. He did



                                             -12-
not know whether anyone had tampered with the victim’s body because he was not at the
crime scene while her body was there.

       Investigator Buchanan testified that he sent bullets and a gun to be tested. The bullets
and gun were not ballistics matches. He said that authorities did not recover the gun used in
this shooting. Investigator Buchanan did not send the victim’s fingernail clippings, which
were collected as evidence, to be tested, although appellant’s DNA could have been present
underneath them. He said he did not have them tested because he had not heard any
statement about physical contact involving the victim’s fingernails and appellant’s skin.

        Dr. Miguel Laboy with the Shelby County Medical Examiner’s Office testified as an
expert in forensic pathology. Dr. Laboy performed the victim’s autopsy. During the autopsy,
Dr. Laboy discovered a gunshot wound to the right side of the victim’s chest cavity. The
bullet perforated the victim’s chest cavity, and Dr. Laboy recovered the bullet from the chest
cavity. The victim had a fractured rib and blood had accumulated in the chest cavity. The
victim also had three gunshot wounds on her back. One wound was on the “right back near
the center in the mid-section.” The bullet causing that wound penetrated the victim’s chest
cavity. Dr. Laboy recovered a fractured rib and another bullet from the victim’s chest cavity.
Another of the three wounds was toward the left, mid-center of the victim’s back. The bullet
that caused this wound perforated the spleen and the diaphragm. The abdominal cavity and
the left chest cavity had blood present, and Dr. Laboy recovered the bullet from the front of
the victim’s chest. The final gunshot wound to the back was on the right side. The bullet
that caused this wound “penetrated the abdominal cavity with penetration to the colon on the
ascending part.” Dr. Laboy removed the bullet that caused this wound from inside of the
colon. The victim also had a gunshot wound on her right arm, which “perforated the soft
tissue on the arm from the outside to the inside.” Dr. Laboy did not recover the bullet that
caused this wound.

        Dr. Laboy testified that in his professional opinion, multiple gunshot wounds caused
the victim’s death. He prepared a report containing the findings from his autopsy. Using the
report, he explained the wounds to the jury. Dr. Laboy stated that he found neither soot nor
stippling around the wounds. He said that was significant because he used the soot and
stippling to classify the range of the gunshot. He determined that the range of the gunshots
in this case as indeterminate because he did not see any soot or powder stippling.

       On cross-examination, Dr. Laboy testified that he extracted a sample of the victim’s
blood and sent it to the lab for a toxicology analysis. He stated that the victim’s blood tested
positive for ethanol. He explained ethanol was ethyl alcohol, which was found in alcoholic
beverages. He said that the alcohol content in the blood from the victim’s chest cavity was
.201, which was two and a half times more than the legal limit to operate a vehicle. Dr.

                                              -13-
Laboy said a person’s behavior after using alcohol depended on how that person used the
alcohol. However, he agreed that a blood alcohol content of .201 could make certain people
more combative or aggressive and affect their judgment and mental processes. He further
said people developed a tolerance for alcohol and drugs, which requires them to use more to
get the same effects as someone who is not as tolerant. Dr. Laboy did not know the victim’s
history for consuming alcohol.

       Dr. Laboy stated that he did not receive the clothing that the victim was wearing when
appellant shot her. He further stated that if he had the shirt, he might have been able to better
determine the range of the gunshots.

       Appellant elected to testify in his own defense. He testified that he did not remember
everything that occurred on the night the victim died. Appellant had children and knew that
the victim had children. He said he felt terrible about what happened and thought about it
often. He denied hating the victim or wanting to kill her. He testified that if he could take
back that day, he would.

       Appellant stated that he worked on December 5, 2008, and his shift ended at 2:30 p.m.
After leaving work, he went to the bank and withdrew $200 to “go[] out and just hav[e] a
good time[.]” He planned to drink “quite a bit” that night. After withdrawing his money,
appellant went to the store and purchased a quart of beer. He could not recall how many
quarts of beer he drank but said it was more than one. Appellant had met with some friends
that day to drink alcohol and smoke marijuana “blunts.” He could not remember how many
blunts he smoked, but he knew it was more than one.

        Appellant eventually went home, got dressed, and headed to “the Crossing,” which
is the area in which the Kitty Kat Lounge was located. That night, appellant was riding in
the vehicle of his friend “Mac.” “Mac” had “a fifth” of alcohol that “Mac,” appellant, and
two other passengers shared. Before he arrived at the Kitty Kat Lounge, appellant purchased
a pint of vodka to drink by himself. He also took five Xanax tablets that he obtained from
his cousin. Appellant testified that he remembered purchasing a quart of beer when he got
to the Kitty Kat Lounge. Appellant said his drinking and smoking marijuana affected his
judgment and ability to think. He stated that he consumed the alcohol and drugs “[j]ust
mainly to hang out.”

        Appellant stated that he did not remember anything that happened at the Kitty Kat
Lounge after he purchased the quart of beer. He did not discover that he had shot the victim
until his cousin called him the next day. Appellant said he was carrying a gun the night of
December 5th because the Crossing’s area had a high crime rate. Some men had assaulted



                                              -14-
appellant at the Crossing four or five months before the shooting. He did not know what
happened to the gun after he shot the victim.

       After appellant discovered he had shot the victim and authorities were looking for
him, he became afraid and fled to Indianapolis, Indiana, where his father lived. Appellant
eventually left Indianapolis and returned to West Tennessee. United States Marshals
apprehended appellant at his attorney’s office in Jackson, Tennessee. Appellant stated that
he went to his attorney’s office because he was going to turn himself in to authorities.

        On cross-examination, appellant testified that he knew he killed the victim but did not
know why. He did not recall anything that happened between the time he purchased his beer
and the next morning. He did not remember being involved in an argument inside or outside
the club. Appellant was told that the altercation started over money. He knew the victim and
said they were distant relatives. He denied having ever “hung out” with the victim before the
night of the altercation. He did not recall the victim being at the bar that night or dancing
with her. Appellant had never argued with the victim or had a problem with her before that
night. Appellant stated that he remembered standing by the table where Investigator
Buchanan found his jacket.

        Appellant testified that he purchased the gun “off the streets” approximately eight
months before the incident. He said he did not bring his gun with him every time he went
out to drink, and he “[j]ust so happened to take it that night.” Appellant stated that the gun
was “a .22,” and it was loaded when he brought it to the club. He kept his gun inside his coat
when he went into the Kitty Kat Lounge. He said that no employee of the Kitty Kat Lounge
checked him to see if he had a gun. The night of December 5th was not the first time
appellant had taken his gun inside of the Kitty Kat Lounge. He agreed that the club was a
dangerous place because people brought guns in there.

       Appellant testified that he took a Xanax tablet while he was riding in the car with his
friends. He took the remaining four at the club before he purchased his beer. That night was
appellant’s first time taking Xanax. He stated that he took all five because the first was not
doing anything for him. Appellant said he normally consumed that much alcohol and drugs
to have a good time but had not previously “black[ed] out” when doing so. However, he later
admitted he had previously blacked out. Appellant stated that he normally just smoked
marijuana and drank alcohol, but occasionally, he also snorted cocaine. He surmised that he
blacked out on this night because he took the Xanax tablets.

       Appellant testified that he did not remember doing any of the things that the witnesses
said that he did that night. He also did not remember what he did with the gun and said he
did not try to find out what happened to it. Appellant did not know how he got home from

                                             -15-
the club after the shooting and did not attempt to discover how he got home. Appellant said
when his cousin told him he shot the victim, he got nervous because he had never done
anything like that. Appellant stated that he believed he had killed the victim because his
cousin told him the victim was dead, and his first reaction was to leave town.

       After hearing the evidence, the jury deliberated and convicted appellant of first degree
murder. The trial court sentenced him to life imprisonment.1 Appellant filed a motion for
new trial, which the court denied. From that denial, he now appeals.

                                               II. Analysis

       On appeal, appellant challenges the sufficiency of the convicting evidence.
Specifically, appellant contends that the evidence did not show any proof of premeditation
and only showed provocation of appellant by the victim. Appellant further contends that his
voluntary intoxication negated the premeditation and deliberation elements of first degree
murder. The State responds that appellant was not acting in the heat of passion produced by
adequate provocation when he shot the victim and that the jury chose to reject appellant’s
defense of intoxication. Thus, the State asserts that the evidence was sufficient to support
appellant’s conviction for first degree premeditated murder. We agree with the State.

       The standard for appellate review of a claim of insufficiency of the State’s evidence
is “whether, after viewing the evidence in the light most favorable to the prosecution, any
rational trier of fact could have found the essential elements of the crime beyond a reasonable
doubt.” Jackson v. Virginia, 443 U.S. 307, 319 (1979) (emphasis in original) (citing Johnson
v. Louisiana, 406 U.S. 356, 362 (1972)); see Tenn. R. App. P. 13(e); State v. Davis, 354
S.W.3d 718, 729 (Tenn. 2011). To obtain relief on a claim of insufficient evidence, appellant
must demonstrate that no reasonable trier of fact could have found the essential elements of
the offense beyond a reasonable doubt. See Jackson, 443 U.S. at 319. This standard of
review is identical whether the conviction is predicated on direct or circumstantial evidence,
or a combination of both. State v. Dorantes, 331 S.W.3d 370, 379 (Tenn. 2011); State v.
Brown, 551 S.W.2d 329, 331 (Tenn. 1977).

       On appellate review, “we afford the prosecution the strongest legitimate view of the
evidence as well as all reasonable and legitimate inferences which may be drawn therefrom.”
Davis, 354 S.W.3d at 729 (quoting State v. Majors, 318 S.W.3d 850, 857 (Tenn. 2010));
State v. Williams, 657 S.W.2d 405, 410 (Tenn. 1983); State v. Cabbage, 571 S.W.2d 832,
835 (Tenn. 1978). In a jury trial, questions involving the credibility of witnesses and the


        1
          The State did not seek the death penalty or a sentence of life without the possibility of parole.
Thus, the trial court gave appellant the only available sentence. See Tenn. Code Ann. § 39-13-208(c) (2009).

                                                   -16-
weight and value to be given the evidence, as well as all factual disputes raised by the
evidence, are resolved by the jury as trier of fact. State v. Bland, 958 S.W.2d 651, 659 (Tenn.
1997); State v. Pruett, 788 S.W.2d 559, 561 (Tenn. 1990). This court presumes that the jury
has afforded the State all reasonable inferences from the evidence and resolved all conflicts
in the testimony in favor of the State; as such, we will not substitute our own inferences
drawn from the evidence for those drawn by the jury, nor will we re-weigh or re-evaluate the
evidence. Dorantes, 331 S.W.3d at 379; Cabbage, 571 S.W.2d at 835; see State v. Sheffield,
676 S.W.2d 542, 547 (Tenn. 1984). Because a jury conviction removes the presumption of
innocence that appellant enjoyed at trial and replaces it with one of guilt at the appellate
level, the burden of proof shifts from the State to the convicted appellant, who must
demonstrate to this court that the evidence is insufficient to support the jury’s findings.
Davis, 354 S.W.3d at 729; State v. Sisk, 343 S.W.3d 60, 65 (Tenn. 2011) (quoting State v.
Hanson, 279 S.W.3d 265, 275 (Tenn. 2009)).

       The jury convicted appellant of first degree murder. As applicable to appellant’s case,
Tennessee Code Annotated section states 39-13-202(a)(1) states that first degree murder is
the “premeditated and intentional killing of another.”

       “[P]remeditation” is an act done after the exercise of reflection and judgment.
       “Premeditation” means that the intent to kill must have been formed prior to the
       act itself. It is not necessary that the purpose to kill pre-exist in the mind of the
       accused for any definite period of time. The mental state of the accused at the
       time the accused allegedly decided to kill must be carefully considered in order
       to determine whether the accused was sufficiently free from excitement and
       passion as to be capable of premeditation.

Tenn. Code Ann. § 39-13-202 (d) (2006). “‘Intentional’ means that a person acts intentionally
with respect to the nature of the conduct or to a result of the conduct when it is the person’s
conscious objective or desire to engage in the conduct or cause the result[.]” Tenn. Code Ann.
§ 39-11-106 (a)(18) (2006). In reviewing the sufficiency of the evidence, we must determine
whether the State established the element of premeditation beyond a reasonable doubt. See
State v. Sims, 45 S.W.3d 1, 7 (Tenn. 2001); State v. Hall, 8 S.W.3d 593, 599 (Tenn. 1999).
The presence of premeditation is a question of fact for the jury, and the jury may infer
premeditation from the circumstances surrounding the killing. State v. Young, 196 S.W.3d
85, 108 (Tenn. 2006); see State v. Suttles, 30 S.W.3d 252, 261 (Tenn. 2000); State v. Pike, 978
S.W.2d 904, 914 (Tenn. 1998).

       A defendant’s “state of mind is crucial to the establishment of the elements of the
offense,” thus, the State may prove premeditation by circumstantial evidence. State v. Brown,
836 S.W.2d 530, 541 (Tenn. 1992). Several factors support the existence of premeditation

                                               -17-
including: “the use of a deadly weapon upon an unarmed victim; the particular cruelty of the
killing; declarations by the defendant of an intent to kill; evidence of procurement of a
weapon; preparations before the killing for concealment of the crime, and calmness
immediately after the killing.” Bland, 958 S.W.2d at 660 (citing Brown, 836 S.W.2d at 541-
42; State v. West, 844 S.W.2d 144, 148 (Tenn. 1992)).

        Viewed in the light most favorable to the State, the evidence was sufficient to show
the necessary premeditation and intent to support appellant’s conviction for first degree
murder. Appellant posits that the evidence showed that he was acting under the extreme
provocation by the victim when he shot her and that there was a “total lack of proof of
premeditation.” We disagree. There is certainly evidence in the record from which the jury
could have found premeditation. The evidence at trial showed that appellant and the victim
got into an argument about money, which resulted in the victim’s pushing appellant across the
bar. After the victim pushed him, appellant left the club, thereby ending the argument. As
he left the club, appellant said, “I”ve got something for you,” to the victim.

       While outside, appellant talked to Ms. Whitmore, calmed himself, and was about to
leave. While he was outside, appellant apparently procured a gun. Appellant, who claims to
not remember much about that night, stated no one at the Kitty Kat Lounge searched him for
weapons. However, Mrs. McKinley testified that someone at the club usually searched
patrons for weapons before entering. Appellant said he took the gun into the club with him
and kept it in the pocket of his coat, which was at a table in the back of the bar. However, the
evidence was consistent that appellant immediately left the club after the first altercation and
did not go back to his table and retrieve a gun. Thus, the jury could have inferred that
appellant did not bring the gun inside the club, but left the club after the argument and
procured the gun outside. While appellant was outside, the victim exited the building. We
recognize that some of the witnesses’ testimonies were inconsistent regarding when the victim
exited the club. However, whether the victim exited the club moments or minutes after
appellant is not a determinative fact because “no specific period of time need elapse between
the defendant”s formulation of the design to kill and the execution of that plan.” State v.
Brown, 836 S.W.2d 530, 543 (Tenn. 1992) The altercation had diffused and the victim was
not angry when she left the club.

       When the victim got outside, appellant attempted to go toward where the victim was
standing, and Ms. Whitmore tried to prevent him doing so by holding onto his clothing.
During the struggle, appellant removed his shirt so he could free himself from Ms. Whitmore.
In the process, he dropped his gun. When he picked up the gun, he pointed it at the victim
who was exiting the club. Ms. Whitmore said, “Don’t do it,” to appellant; however, appellant
freed himself and went to the victim. After appellant pointed the gun at her, the victim made
a comment about fighting men. Appellant then shot the victim, who was unarmed, in the

                                              -18-
chest. The victim turned away from appellant and went back into the club. The evidence
surrounding the second altercation is unclear, but it is clear that the victim turned away from
appellant and went back inside the club. Appellant followed the victim, who was retreating,
and shot her in the back multiple times. After he fired his last shot, appellant said, “Take that,
b[].” After shooting the victim, appellant fled the scene. Investigator Buchanan testified that
he never recovered the gun used. Thus, the jury could have inferred that appellant concealed
it.

       The circumstances surrounding the killing were sufficient for the jury to infer
premeditation. Those circumstances included appellant’s use of a deadly weapon upon the
unarmed victim, declaring “I’ve got something for you” to the victim before exiting the club.
They also included appellant’s apparently procuring a weapon, his fleeing the scene of the
crime and the state, and his concealment of the murder weapon. Accordingly, we conclude
that appellant is not entitled to relief on this issue.

        Appellant further argues that he was unable to premeditate and form the intent to kill
because he was voluntarily intoxicated when he killed the victim. Although the intoxication
of a defendant does not justify the crime, its existence may negate a finding of specific intent.
State v. Bullington, 532 S.W.2d 556, 560 (Tenn. 1976); see Tenn. Code Ann. §39-11-503(a)
(2006) “[I]f the voluntary drunkenness of the accused exists to such an extent that he is
incapable of forming a premeditated and deliberate design to kill, he cannot be guilty of
murder in the first degree.” Bullington, 532 S.W.2d at 560 (citing Mullendore v. State, 191
S.W.2d 149, 151 (1945), overruled on other grounds by State v. Buggs, 995 S.W.2d 102
(Tenn. 1999)). A jury may consider a defendant’s state of intoxication in conjunction with
all other facts of the case to determine whether the murder was premeditated or resulted from
passion excited by inadequate provocation even if the defendant’s intoxication was not
sufficient to render him totally incapable of premeditation. Id. at 560-61 (citing Cartwright
v. State, 76 Tenn. 376, 384-85 (1881); Lancaster v. State, 70 Tenn. 575, 578 (1879); Haile v.
State, 30 Tenn. 154, 157 (1850)).

       Appellant’s claims that intoxication rendered him unable to form the culpable mental
state do not persuade us. The jury heard evidence that appellant drank alcohol, smoked
marijuana, and took five Xanax tablets before he shot the victim. The trial court instructed
the jury, in part, regarding intoxication as a defense as follows:

       If you find that the defendant was intoxicated to the extent that he could not
       have possessed the required culpable mental state, then he cannot be guilty of
       the offense charged. If you are not satisfied beyond a reasonable doubt that the
       defendant possessed the culpable mental state then you must find him not
       guilty.

                                               -19-
       The trial court properly charged the jury on the issue. As stated above, the trier of fact
determines the credibility of the witnesses, any issues of fact, and the weight to be given the
evidence presented at trial. Bland, 958 S.W.2d at 659. By its guilty verdict, the jury clearly
found that appellant acted both intentionally and with premeditation when he shot the victim
and that his voluntary intoxication did not negate his specific intent to commit first degree
murder. We conclude that appellant is not entitled to relief on this issue.

                                       CONCLUSION

         Based on the foregoing and the record as a whole, we affirm the judgment of the trial
court.

                                                     _________________________________
                                                     ROGER A. PAGE, JUDGE




                                              -20-